              Case
               Case2:12-cv-01759-RSL
                    2:12-cv-01759-RSL Document
                                       Document51-1 Filed04/09/21
                                                52 Filed  04/08/21 Page
                                                                    Page11ofof22




 1                                                                       The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                 UNITED STATES DISTRICT COURT
13                                WESTERN DISTRICT OF WASHINGTON
14                                          AT SEATTLE
15
16
17   SCARSELLA BROS., INC., a Washington                   NO. 2:12-cv-1759 RSL
18   corporation,
19
20                         Plaintiff,                      ORDER STAYING CASE
21
22            v.
23
24   FEDERAL INSURANCE COMPANY, an
25   Indiana corporation,
26
27                         Defendant.
28
29
30
31           Based upon the parties’ Joint Stipulated Motion to Further Stay Proceedings to Allow
32
33   Continued Settlement Discussions, and the Court being fully advised, for good cause shown,
34
35           IT IS HEREBY ORDERED that this action, including all litigation deadlines in the
36
37   current Case Schedule are hereby further STAYED until August 6, 2021, and that all deadlines
38
39   are further tolled.
40
41           IT IS FURTHER ORDERED that the parties shall file a joint status report with the Court
42
43   no later than July 30, 2021. If efforts to resolve the remaining claims are unsuccessful, the
44
45   parties shall include in their joint status report a request that the Court amend the trial date and

     ORDER STAYING CASE - 1                                            GORDON       600 University Street
     No. 2:12-cv-1759 RSL                                               TILDEN      Suite 2915
                                                                       THOMAS       Seattle, WA 98101
                                                                       CORDELL      206.467.6477
              Case
               Case2:12-cv-01759-RSL
                    2:12-cv-01759-RSL Document
                                       Document51-1 Filed04/09/21
                                                52 Filed  04/08/21 Page
                                                                    Page22ofof22




 1   all related dates and propose a scheduling order to govern the future conduct of the litigation,
 2
 3   which shall include proposed amended deadlines, including but not limited to discovery, reports
 4
 5   from experts, motions, and trial.
 6
 7                      9th day of ___________________,
            DATED this _____           April   _______, 2021.
 8
 9
10                                                         ___________________________________
                                                           __________________________________
11                                                         The
                                                            h Honorablebl Robert
                                                                             b S   S. Lasnik
                                                                                          ik
12                                                         United States District Judge
13
14   PRESENTED BY:
15
16   GORDON TILDEN THOMAS & CORDELL LLP
17
18   s/ Matthew F. Pierce_____________________
19   Dale L. Kingman, WSBA #07060
20   Matthew F. Pierce, WSBA #34019
21   600 University Street, Suite 2915
22   Seattle, Washington 98101
23   Telephone: (206) 467-6477
24   Facsimile: (206) 467-6292
25   Email: dkingman@gordontilden.com
26   Email: mpierce@gordontilden.com
27
28   Attorneys for Plaintiff Scarsella Bros., Inc.
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     ORDER STAYING CASE - 2                                          GORDON       600 University Street
     No. 2:12-cv-1759 RSL                                             TILDEN      Suite 2915
                                                                     THOMAS       Seattle, WA 98101
                                                                     CORDELL      206.467.6477
